Xittle, J.
1. It is a well-settled rule of criminal law, that, on the trial of one indicted for a misdemeanor, the case may he made out hy proof that the accused committed the act which constituted the offense charged, at any time within two years previously to the return of the indictment as true.
'2. That the indictment charged the accused with having unlawfully sold spirituous liquors to a named person on a particular day does not change the rule ; such a conviction may he pleaded in har of another conviction for an illegal sale to the person named, within the statutory period.
3. The evidence was amply sufficient to sustain the verdict, and no error of law was committed.

Judgment affirmed.


All the Justices concurring.